                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                ST. JOSEPH DIVISION


STACY ARNOLD,                                 )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )
                                              )       Case No. 19-06137-CV-SJ-BP
CITY OF ST. JOSEPH,                           )
ST. JOSEPH PUBLIC LIBRARY,                    )
OFFICER REBECCA HAILEY (IN HER                )
PERSONAL AND PROFESSIONAL CAPACITY)           )
                                              )
                                              )
                Defendants                    )



                  OBJECTIONS TO DEFENDANT LIBRARY’S BILL OF COSTS

       COMES NOW, Plaintiff, Stacy Arnold, and, in accordance with Local Rule 54.1(a)(1),

presents these objections to Defendant Library’s (hereinafter “the Library”) bill of costs

(ECF 107).

Objections to the Library’s Request for Attorney’s Fees

       The Library is unentitled to attorney’s fees. “The purpose of the Civil Rights Attorney’s

Fee Awards Act is to ensure effective access to the judicial process for persons with civil rights

grievances, and accordingly, a prevailing plaintiff should ordinarily recover an attorney fee

unless special circumstances would render such an award unjust.” Hensley v. Eckerhart, 461

U.S. 424, 429 (1983). A prevailing defendant, however, “may recover attorney fees only when

the suit is vexatious, frivolous, or brought to harass or embarrass defendant.” Id. at n.2. See also

Fox v. Vice, 568 U.S. 826, 836 (“Section 1988 allows a defendant to recover reasonable

attorney's fees incurred because of, but only because of, a frivolous claim.”). The Library is

                                                  1
unentitled to attorney’s fees under this standard, and indeed fails to present any assertion or

argument to the contrary. Accordingly, its request for attorney’s fees should be denied.

Objections to the Costs of Transcripts

       Defendants unnecessarily inflated the duration of the deposition by grilling Plaintiff

about irrelevant matters regarding her employer at the time of the incident on January 30, 2018.

Defendants’ attempts to convert Plaintiff’s deposition into a Q & A session concerning the

aforementioned employer should not be rewarded. While more limited in duration, the time

counsel for Defendants spent asserting that Plaintiff had no work product simply because she is

not an attorney was also unnecessary and should not be rewarded either.

General Objections in the Interests of Equity and Access to Justice

       Plaintiff is currently unemployed (see the declaration attached hereto as Exhibit 1) and

wishes that she had had significantly more resources to expend on attorney services in this case,

particularly in terms of discovery. Defendants, on the other hand, in addition to being

represented by counsel who were not at the disadvantage of having never conducted discovery,

are likely protected by insurance policies. There is not even a pro se clinic in the Western District

of Missouri, much less an insurance policy for victims of civil rights violations. Given this

unlevel playing field, granting the costs of Defendants in this case is not in the interests of

substantial justice, and doing so would only further deter effective access of litigants with limited

means (whether pro se or represented) to the courts. For this reason, Plaintiff very respectfully

requests that the Court utilize its discretion and deny Defendants all costs.




                                                  2
                                         CONCLUSION

       Defendants are unentitled to attorney’s fees, and their request for the same should be

denied. Plaintiff moreover respectfully requests that the Court consider the deterrent effect of

Defendants taxing costs against Plaintiff and thereby use its discretion to deny Defendants all

taxable costs. Even if the Court does not deny all costs to Defendants, the inflation of costs that

was brought about by Defendants misusing the discovery process should not be taxed.



                                                              RESPECTFULLY SUBMITTED,

                                                              STACY ARNOLD, Plaintiff

                                                               /s/Stacy Arnold
                                                              Stacy Arnold
                                                              500 Westover Dr. #11589
                                                              Sanford, NC 27330
                                                              803-428-7024
                                                              stacy.kaye.arnold@gmail.com




                                                  3
                                CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing was filed electronically with the Clerk of
the Court on February 2, 2021, to be served by operation of the Court’s electronic filing system
upon:

 Christopher L. Heigele                             Gregory P. Goheen
 Steven F. Coronado                                 McAnany, Van Cleave & Phillips, PA-KCKS
 Bay Otto Coronado PC – KCMO                        10 East Cambridge Circle Drive
 4600 Madison Avenue                                Ste. 300
 Suite 210                                          Kansas City, KS 66103
 Kansas City, MO 64112-3019                         ggoheen@mvplaw.com
 cheigele@batyotto.com                              Attorneys for Defendant
 scoronado@batyotto.com                             St. Joseph Public Library
 Attorneys for Defendants
 City of St. Joseph, Missouri,
 Officer Rebecca Hailey


_/s/ Stacy Arnold________




                                                4
